          Case 1:19-cv-00986-RDM Document 23 Filed 09/12/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 PUBLIC CITIZEN, et al.,

    Plaintiffs,
                                                  Civil Action No. 1:19-cv-986-RDM
    v.

 ELISABETH DEVOS, Secretary, U.S.
 Department of Education, et al.,

    Defendants.


                                   NOTICE OF DISMISSAL

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), in light of defendants’

representation that Public Citizen’s website is no longer blocked on the Department of Education’s

internal and Wi-Fi networks, and in light of a subsequent revision in how defendants’ web-filtering

vendor categorizes Public Citizen’s website, plaintiffs hereby dismiss this action.



September 12, 2019                                 Respectfully submitted,

                                                   /s/ Nandan M. Joshi
                                                   Nandan M. Joshi (D.C. Bar. No. 456750)
                                                   Allison M. Zieve (DC Bar No. 424786)
                                                   Scott N. Nelson (DC Bar. No. 413548)
                                                   Public Citizen Litigation Group
                                                   1600 20th Street NW
                                                   Washington, DC 20009
                                                   (202) 588-1000

                                                   Counsel for Plaintiffs
